IN THE SUPREME COURT OF THE STATE OF NEVADA


                MEDIC WEST AMBULANCE, INC., A                        No. 69735
                NEVADA CORPORATION; AND
                MATTHEW JIVIDEN, AN
                INDIVIDUAL,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                             FILED
                IN AND FOR THE COUNTY OF                                   MAR 18 2016
                CLARK; AND THE HONORABLE
                                                                          TRACE K . LNDEMAN
                JERRY A. WIESE, DISTRICT JUDGE,                        CLERK OFIf
                                                                                SUPREME COURT
                                                                      BY     •
                Respondents,                                               DEPUTY CLERK
                and
                RICHARD BREWER, AN INDIVIDUAL;
                ASHLEY BREWER, AN INDIVIDUAL;
                DENNIS W. MCADOREY, AN
                INDIVIDUAL; TARA MCADOREY, AN
                INDIVIDUAL; AND ALIONA CRAIG,
                AN INDIVIDUAL,
                Real Parties in Interest.

                          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                             This original petition for a writ of mandamus challenges a
                district court order denying a motion for summary judgment in a tort
                action.
                             Having considered the petition and the arguments that
                petitioners made in district court, we are not persuaded that the district
                court arbitrarily or capriciously exercised its discretion in denying
                petitioners' motion without prejudice.   Int'l Game Tech, Inc. v. Second
                Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008); Pan v.
                Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                Accordingly, we conclude that our extraordinary and discretionary

SUPREME COURT
      OF
    NEVADA


                                                                                              0 81,40 q
(0) I947A
                                                                                          -


                                           tu(744).
                                                      ;a' gariti.,
                  intervention is unwarranted at this time.    Smith t). Eighth Judicial Dist.
                  Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991). We therefore
                             ORDER the petition DENIED.'



                                                                  iL
                                                              Hardesty
                                                                         tfreaAt;




                                                                                           J.
                                                              Saitta




                  cc:   Hon. Jerry A. Wiese, District Judge
                        Phillip Hack & Associates APC
                        Bailey Kennedy
                        Injury Lawyers of Nevada
                        Mazzeo Law LLC
                        Eighth District Court Clerk




                        'In light of our disposition of this writ petition, petitioners' March
                  15, 2016, motion for a stay is denied as moot.

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea
                      y:
                  11111111E—
                           ME'r                      „